 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. N. Beard Company and International Union ofOperating Engineers, Local Union No. 478,AFL-CIO and Charles Steeves and TeamstersLocal Union No. 677, a/w International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America. Cases 1-CA-11491,1-CA-13016, 1-CA-13017, and 1-CA-13018June 25, 1982SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 10, 1980, the National Labor Rela-tions Board issued a Decision and Order in theabove-entitled proceeding' and, on March 18,1980, a correction thereto, in which the Board,inter alia, directed the Respondent to make wholecertain employees for losses resulting from the Re-spondent's unfair labor practices in violation ofSection 8(a)(1), (3), and (5) of the National LaborRelations Act, as amended. Thereafter, on January21, 1981, and April 3, 1981, respectively, the Re-spondent and the General Counsel entered into acompliance stipulation in which the Respondentconceded that the Board's Order of March 10,1980, is valid and proper in all respects. A contro-versy arose over the backpay required under theterms of the Board's Order, and the Regional Di-rector for Region 1, on June 30, 1981, issued abackpay specification and notice of hearing alleg-ing the backpay due. The backpay specificationalso informed the Respondent of its obligation tofile an answer pursuant to Section 102.54 of theBoard's Rules and Regulations, Series 8, as amend-ed, and the consequences of failure to file.The Respondent did not file an answer, and theRegional Office informed the Respondent's attor-ney of the failure to file in a letter dated December15, 1981, which allowed an extension of time forfiling an answer pending a scheduled meeting withthe attorney. By letter dated February 23, 1982, theRegional Office again informed the attorney thatan answer had not been filed, referred to the re-quirements of Section 102.54, and stated that if ananswer was not received by March 2, 1982, theGeneral Counsel would seek summary judgment onthe backpay specification. No answer was filed.2On March 15, 1982, the General Counsel filed aMotion for Summary Judgment and for transfer tothe Board for decision. The Board then issued onMarch 22, 1982, an order transferring proceeding' 248 NLRB 198.a By letter dated February 25, 1982, the attorney withdrew his appear-ance as counsel of record for the Respondent in this proceeding.262 NLRB No. 62to the Board and Notice To Show Cause why theGeneral Counsel's motion should not be granted.The Respondent did not respond to the Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides in pertinentpart, as follows:(a) Filing and service of answer to specifica-tion.-The respondent shall, within 15 daysfrom the service of the specification, if any,file an answer thereto; an original and fourcopies shall be filed with the regional directorissuing the specification, and a copy thereofshall immediately be served on any other re-spondent jointly liable.(c) Effect of failure to answer or to plead spe-cifically and in detail to the specification.-If therespondent fails to file any answer to the speci-fication within the time prescribed by thissection, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the re-spondent, find the specification to be true andenter such order as may be appropriate. If therespondent files an answer to the specificationbut fails to deny any allegation of the specifi-cation in the manner required by subsection(b) of this section, and the failure so to deny isnot adequately explained, such allegation shallbe deemed to be admitted to be true, and maybe so found by the Board without the takingof evidence supporting such allegation, and therespondent shall be precluded from introduc-ing any evidence controverting said allegation.The backpay specification and the Regional Of-fice's letter of February 23, 1982, informed the Re-spondent of the provisions of Section 102.54, yetthe Respondent filed no answer. It also filed no re-sponse to the Board's Notice To Show Cause.Therefore, pursuant to Section 102.54, the allega-tions of the backpay specification are deemed to beadmitted to be true and are so found by the Boardwithout taking evidence in support of the allega-448 B. N. BEARD COMPANYtions, and the Motion for Summary Judgment isgranted.Accordingly, on the basis of the allegations ofthe backpay specification herein found to be true,the Board finds the facts as set forth therein, con-cludes that the amounts specified therein are due,and orders the Respondent to make such payments.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,B. N. Beard Company, Derby and Seymour, Con-necticut, its officers, agents, successors, and assigns,shall make the payments set forth in the backpayspecification of June 30, 1981.449